The opinion of the court was delivered by
Sergeant, J.
The facts found by the special verdict, show that the building in this*instance was what is commonly called brick-pane, composed partly of wood and partly of brick. If this were a remedial la\y, it might be construed liberally, so as to effectuate the design of the legislature, which was to guard against the danger of fires in a populous city. But being a penal statute, and this proceeding of a criminal cast, the rule of law is well settled, that such statutes are to be construed strictly, and that no one is to be brought within the penalty of the act, who is not within the plain meaning of the words, strictly construed: and they are confined to wooden buildings only. This interpretation seems to be the more necessary in the present case, because, to reach cases of this kind in Philadelphia, where buildings were composed partly of brick, and partly of wood, or other combustible materials, a special act of the legislature was deemed requisite, notwithstanding there was an ordinance in existence similar to that on which the present indictment is framed. We think, therefore, the facts found by this special verdict do not bring the case within the ordinance, and that to reach such cases it will be necessary for the corporation of Pittsburgh to procure from the legislature another act of assembly, and to frame another ordinance suited to the case.
Judgment reversed.